DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1, 2, 15, 18-20, 37-38, 40, 43, 45, 63-79 are currently pending. Claims 5-7, 11-14, 32-33, 46-48, 50, 52, 54, 56, 58, 60-61 were cancelled.  Claims 63-79 were newly presented.
Priority:  This application is a CON of PCT/US2020/025149 (03/27/2020)
PCT/US2020/025149 has PRO 62/992,749 (03/20/2020)
PCT/US2020/025149 has PRO 62/826,771 (03/29/2019).

Election/Restrictions
Applicant affirmed the election of species of FTI is tipifarnib and the second active agent is BYL719 in the reply dated 6/28/22.
 As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,15, 18-20, 37-38, 40, 43, 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gualberto et al. (US-20170051356, pub date: 2017-02-23). 
Applicant amended the claims in a manner such that the rejection is withdrawn.


	Claim Rejections - 35 USC § 103

Claims 1,2,5-7, 11-15, 18-20, 32-33, 37-38, 40, 43, 45-48, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Gualberto et al. (US-20170051356, pub date: 2017-02-23) in view of Klauss et al. (Journal of Clinical Oncology 24, no. 18_suppl (June 20, 2006) 5581-5581). 
Applicant amended the claims in a manner such that the rejection is withdrawn in favor of the following new rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 5-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Applicant amended the claims in a manner that addressed the rejection.  This rejection is withdrawn.
Double Patenting
The prior double patenting rejections are withdrawn in view of Applicant’s amended.

NEW CLAIM REJECTIONS NECESSITATED BY AMENDMENT
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 15, 18-20, 37-38, 40, 43, 45, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Gualberto et al. (US-20170051356, pub date: 2017-02-23). 
Regarding claim 1, Gualberto teaches A method of treating a-head and neck squamous cell carcinoma (HNSCC) in a subject, comprising administering a therapeutically effective amount of tipifarnib ([0029]: “In some embodiments, the cancer is head and neck squamous cell carcinoma (HNSCC)”; [0687]: “In some embodiments, provided herein is a method of treating a HNSCC in a subject with tipifarnib”; claim 1: “administering a therapeutically effective amount of a farnesyltransferase inhibitor (FTI) to said subject”, claim 122: “wherein the FTI is tipifarnib”) and a therapeutically effective amount of PI3K-a inhibitor BYL719 to the subject having HNSCC ([0693]: “In some embodiments, the methods further comprise administering a second therapy”, “In some embodiments, the second therapy include those targeting PI3K pathway: … BYL719”; [0677]: “Drugs in development for HNSCC include those targeting PI3K pathway: … BYL719+cetuximab”).
Regarding claim 1’s language of wherein the HNSCC overexpresses wild-type H-Ras although Gualberto teaches [0100]: “cancer patients who have wild type K-Ras and N-Ras are more sensitive to FTI treatment compared to those who have a mutant K-Ras or N-Ras, and that selection of cancer patients based on the Ras mutation status can improve the overall response rate of an FTI treatment, such as a tipifarnib treatment”, Gualberto does not specifically teach that the HNSCC overexpresses wild-type H-Ras.  However, one of ordinary skill in the art would have understood that the mechanism of action of tipifarnib is such that it prevents H-Ras membrane localization and would inhibit H-Ras-driven oncogenic transformation ([0639] “FTIs such as tipifarnib prevent protein farnesylation, a type of protein modification known as prenylation, which along with other protein modifications, allows membrane localization of H-ras where it can receive and transmit extracellular signals implicated in cancer initiation and development. FTIs such as tipifarnib can block H-ras farnesylation and subsequent membrane localization, and inhibit oncogenic, H-ras-driven cellular transformation in vitro and in vivo.”) and that the use of the term “Ras mutation” would include an activation mutation including upstream activation of wild-type H-Ras or even a copy of the wild-type H-Ras ([0100] “As used herein, the term “Ras mutation” refers to an activation mutation in a ras gene or Ras protein”, “As used herein, a sample or a subject having a Ras mutation can also have a copy of wild type ras gene and/or the wild type Ras protein” ; [0638]: “H-ras acts as a molecular on/off switch—once it is turned on it recruits and activates proteins necessary for the propagation of the receptor's signal. In certain tumors, mutations in H-ras or its upstream effectors cause it to be permanently on, resulting in persistent activation of downstream growth and proliferation signals that drive tumor cell growth. FTIs work to prevent the aberrant growth and proliferation of cells that are dependent on these signaling pathways by inhibiting protein farnesylation and subsequent membrane localization of H-ras, thereby switching H-ras off.”), leading to overexpression of H-Ras.  Based on the teaching of Gualberto, one of ordinary skill in the art would have reasonably considered that a mutation resulting in the overexpression of H-Ras, including a copy of the wild-type, would have been successfully treated in the same manner due to the known mechanism of action of tipifarnib blocking farnesylation and ultimately oncogenesis.  
Regarding the combination of the farnesyltransferase inhibitor (FTI) tipifarnib with BYL719, Gualberto teaches administering combinations of a farnesyltransferase inhibitor, such as tipifarnib, with a second active agent ([0693]: “In some embodiments, the methods further comprise administering a second therapy to the patient having a solid tumor with a H-Ras mutation.”; [0765]: “If a tipifarnib treatment is prescribed to the patient, the patient can simultaneously receive another treatment, such as ionizing radiation, or a second active agent or a support care therapy, as deemed fit by the oncologist. In a head and neck squamous carcinoma patient, the additional treatment can be an anti-EGFR antibody treatment, an anti-PD1/PDL1 treatment.”).  Regarding the selection of BYL719 as the second agent, Gualberto teaches that the second agent / therapy include those targeting the PI3K pathway and specifically cites BYL719 ([0693] “In some embodiments, the methods further comprise administering a second therapy to the patient having a solid tumor with a H-Ras mutation. … In some embodiments, the second therapy include those targeting PI3K pathway: BKM120 (buparlisib)+cetuximab, BYL719+cetuximab”).  One of ordinary skill in the art would have considered such a combination because Gualberto specifically suggests it.  Thus, one of ordinary skill in the art would have a reasonable expectation of arriving at the claimed invention.  
Furthermore, the combination of two anticancer agents for the same purpose is prima facie obvious.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 126 USPQ 186 (CCPA 1960) (the “joint use [of magnesium oxide and calcium carbide] is not patentable” where the prior art teaches “that both magnesium oxide and calcium carbide, individually, promote the formation of a nodular structure in cast iron, and it would be natural to suppose that, in combination, they would produce the same effect and would supplement each other”); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
See also Merck & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 808 (Fed. Cir. 1989) (“Given the prior art teaching that both amiloride and hydrochlorothiazide are natriuretic, it is to be expected that their coadministration would induce more sodium excretion than would either diuretic alone”); In re Diamond, 360 F.2d 214, 217 (CCPA 1966) (where the evidence showed that synergy was expected because combined drugs targeted different cellular mechanisms, and no evidence to the contrary was produced, “[w]e are not convinced of [the] non-obviousness of the combination of two drugs, A5MP and a glucocorticoid . . . particularly since Appeal the record supports the [PTO’s] contention that the drugs selected are two of the commonly used drugs in the treatment of such collagen diseases”).
	In this case, the FTI and BYL719 were known as cancer therapies individually, and one of ordinary skill in the art would have known that combinations of FTIs were synergistically successful in treating HNSCC because Klauss taught such a demonstration (Klauss p2: “The dysregulation of the NF-κB and Ras/PI3K/AKT pathways in HNSCC supports our hypothesis that combined treatment with the proteasome inhibitor (PI) bortezomib (B) and the farnesyl transferase inhibitor (FTI) tipifarnib (T) leads to synergistic growth inhibition of HNSCC cells.”, p 2-3: concluding that the combination synergistically enhances HNSCC growth inhibition).  Therefore, the combination of the two compounds for the very same purpose is prima facie obvious.  “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980).
The Supreme Court stated in KSR "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill."  KSR Intern. Co. v. Teleflex Inc., 127 S.Ct. 1727, 1731 (2007).	
Because combining the two anticancer therapies is taught by the prior art and such combinations have been shown to be successful, one of ordinary skill in the art would have a reasonable expectation of success in arriving at the combination as in the claimed invention.  
Regarding claim 2, Gualberto does not specifically teach wherein the HNSCC has wild-type  H-Ras overexpression that is greater than a reference level; wherein the reference level is a median expression level of wild-type H-Ras in corresponding tissue in a population of healthy subjects or a median expression level of wild-type H-Ras in corresponding tissue in a population of HNSCC subjects.  However, Gualberto does teach “reference expression levels of a biomarker” ([0088]: “A reference expression level of a biomarker can be the expression level of the biomarker in a sample from a healthy individual. A reference expression level of a biomarker can also be a cut-off value determined by a person of ordinary skill in the art through statistic analysis of the expression levels of the biomarker in a sample population and the responsiveness to a treatment of the individuals in the sample population.”) and that the activated Ras pathway serves as a “biomarker” ([0099]: “constitutively active RAS pathway can serve as a biomarker for patient response to FTIs”) which one of ordinary skill in the art would have considered in combination with their ordinary skill and experience to compare the identified biomarker H-Ras to a median expression level from statistical analysis of biomarkers in relevant populations and arrive at the claimed invention.
Regarding claim 15, Gualberto teaches treating HNSCC including in the oral cavity ([0679]: “treating a HNSCC in a subject based on the presence of a H-Ras mutation”; [0660]: “an individual having cancer (e.g. a head and neck cancer, a salivary gland tumor, or a thyroid tumor)”; [0083]: “oral tissue”; [0674]: “HNSCC, particularly oropharyngeal cancers … in the oropharynx”).
Regarding claim 18, Gualberto teaches treating HNSCC which is HPV negative ([0679]: “treating a HNSCC in a subject based on the presence of a H-Ras mutation”, “In some embodiments, the HNSCC can be HPV negative”; [0690]: “the HNSCC patient has HPV negative HNSCC”).
Regarding claim 19, Gualberto teaches treating a patient with metastatic HNSCC ([0030]: “the HNSCC can be metastatic HNSCC”).
Regarding claim 20, Gualberto teaches treating a patient with refractory HNSCC ([0690]: “the HNSCC patient has relapsed/refractory HNSCC”).
Regarding claims 37-38, Gualberto teaches administering tipifarnib twice a day at 200-1200 mg ([0499]: “tipifarnib is administered at a dose of 200-1200 mg twice a day”).
Regarding claims 40 and 43, Gualberto teaches administering tipifarnib on particular cycles ([0500]: “the FTI is administered on days 1-7 and 15-21 of a 28-day treatment cycle”; [503]: “tipifarnib is administered orally at a dose of 900 mg twice a day on days 1-7 and 15-21 of a 28-day treatment cycle for at least three cycles”).  One of ordinary skill in the art routinely optimizes dosing and would have considered such optimization based on the teaching of Gualberto and arrive at the claimed invention.
Regarding claim 45, Gualberto teaches administering tipifarnib and radiation ([0693]: “In some embodiments, the methods further comprise administering a second therapy to the patient having a solid tumor with a H-Ras mutation.”, “In some embodiments, the second therapy is a radiation therapy.”; [0765]: “If a tipifarnib treatment is prescribed to the patient, the patient can simultaneously receive another treatment, such as ionizing radiation, or a second active agent or a support care therapy, as deemed fit by the oncologist. In a head and neck squamous carcinoma patient, the additional treatment can be an anti-EGFR antibody treatment, an anti-PD1/PDL1 treatment.”).
	Regarding claim 63, as in claim 2, Gualberto teaches “reference expression levels of a biomarker” ([0088]: “A reference expression level of a biomarker can be the expression level of the biomarker in a sample from a healthy individual. A reference expression level of a biomarker can also be a cut-off value determined by a person of ordinary skill in the art through statistic analysis of the expression levels of the biomarker in a sample population and the responsiveness to a treatment of the individuals in the sample population.”) and that the activated Ras pathway serves as a “biomarker” ([0099]: “constitutively active RAS pathway can serve as a biomarker for patient response to FTIs”) which one of ordinary skill in the art would have considered in combination with their ordinary skill and experience to compare the identified biomarker H-Ras to a median expression level from statistical analysis of biomarkers in relevant populations and arrive at the claimed invention, including a 2 fold greater than reference level cut-off.
	Thus, the claims are rejected as obvious.

Claims 1, 2, 15, 18-20, 37-38, 40, 43, 45, 63-79 are rejected under 35 U.S.C. 103 as being unpatentable over Gualberto et al. (US-20170051356, pub date: 2017-02-23) in view of Keam et al. (Anticancer Research 35: 175-182 (2015)). 
Gualberto teaches as detailed in the 35 USC 103 rejection of claims 1, 2, 15, 18-20, 37-38, 40, 43, 45, 63 supra and is incorporated herein and also renders the claims obvious in view of Keam.  
Regarding claim 64, Gualberto teaches A method of treating head and neck squamous cell carcinoma (HNSCC) in a subject, comprising administering a therapeutically effective amount of tipifarnib ([0029]: “In some embodiments, the cancer is head and neck squamous cell carcinoma (HNSCC)”; [0687]: “In some embodiments, provided herein is a method of treating a HNSCC in a subject with tipifarnib”; claim 1: “administering a therapeutically effective amount of a farnesyltransferase inhibitor (FTI) to said subject”, claim 122: “wherein the FTI is tipifarnib”) and a therapeutically effective amount of PI3K-a inhibitor BYL719 to the subject having HNSCC ([0693]: “In some embodiments, the methods further comprise administering a second therapy”, “In some embodiments, the second therapy include those targeting PI3K pathway: … BYL719”; [0677]: “Drugs in development for HNSCC include those targeting PI3K pathway: … BYL719+cetuximab”); 
Regarding the combination of the farnesyltransferase inhibitor (FTI) tipifarnib with BYL719, Gualberto teaches administering combinations of a farnesyltransferase inhibitor, such as tipifarnib, with a second active agent ([0693]: “In some embodiments, the methods further comprise administering a second therapy to the patient having a solid tumor with a H-Ras mutation.”; [0765]: “If a tipifarnib treatment is prescribed to the patient, the patient can simultaneously receive another treatment, such as ionizing radiation, or a second active agent or a support care therapy, as deemed fit by the oncologist. In a head and neck squamous carcinoma patient, the additional treatment can be an anti-EGFR antibody treatment, an anti-PD1/PDL1 treatment.”).  Regarding the selection of BYL719 as the second agent, Gualberto teaches that the second agent / therapy include those targeting the PI3K pathway and specifically cites BYL719 ([0693] “In some embodiments, the methods further comprise administering a second therapy to the patient having a solid tumor with a H-Ras mutation. … In some embodiments, the second therapy include those targeting PI3K pathway: BKM120 (buparlisib)+cetuximab, BYL719+cetuximab”).  One of ordinary skill in the art would have considered such a combination because Gualberto specifically suggests it.  Thus, one of ordinary skill in the art would have a reasonable expectation of arriving at the claimed invention.  
Furthermore, the combination of two anticancer agents for the same purpose is prima facie obvious.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 126 USPQ 186 (CCPA 1960) (the “joint use [of magnesium oxide and calcium carbide] is not patentable” where the prior art teaches “that both magnesium oxide and calcium carbide, individually, promote the formation of a nodular structure in cast iron, and it would be natural to suppose that, in combination, they would produce the same effect and would supplement each other”); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
See also Merck & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 808 (Fed. Cir. 1989) (“Given the prior art teaching that both amiloride and hydrochlorothiazide are natriuretic, it is to be expected that their coadministration would induce more sodium excretion than would either diuretic alone”); In re Diamond, 360 F.2d 214, 217 (CCPA 1966) (where the evidence showed that synergy was expected because combined drugs targeted different cellular mechanisms, and no evidence to the contrary was produced, “[w]e are not convinced of [the] non-obviousness of the combination of two drugs, A5MP and a glucocorticoid . . . particularly since Appeal the record supports the [PTO’s] contention that the drugs selected are two of the commonly used drugs in the treatment of such collagen diseases”).
	In this case, the FTI and BYL719 were known as cancer therapies individually, and one of ordinary skill in the art would have known that combinations of FTIs were synergistically successful in treating HNSCC because Klauss taught such a demonstration (Klauss p2: “The dysregulation of the NF-κB and Ras/PI3K/AKT pathways in HNSCC supports our hypothesis that combined treatment with the proteasome inhibitor (PI) bortezomib (B) and the farnesyl transferase inhibitor (FTI) tipifarnib (T) leads to synergistic growth inhibition of HNSCC cells.”, p 2-3: concluding that the combination synergistically enhances HNSCC growth inhibition).  Therefore, the combination of the two compounds for the very same purpose is prima facie obvious.  “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 205 USPQ 1069, 1072 (CCPA 1980).
The Supreme Court stated in KSR "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill."  KSR Intern. Co. v. Teleflex Inc., 127 S.Ct. 1727, 1731 (2007).	
Because combining the two anticancer therapies is taught by the prior art and such combinations have been shown to be successful, one of ordinary skill in the art would have a reasonable expectation of success in arriving at the combination as in the claimed invention.  
Regarding claim 64’s language of wherein the HNSCC has a PIK3CA gene mutation, one of ordinary skill in the art following Gualberto’s teaching would have considered known mutation variants of HNSCC including the PIK3CA gene mutation as specifically taught by Keam (p. 175: “A promising pathway, in terms of genetic aberrations, in HNSCC is the phosphatidylinositol 3-kinase (PI3K) signaling pathway. It is well-known that the PI3K signaling pathway regulates cell proliferation, cell survival and apoptosis (4, 5). Dysregulation or genetic aberration of the genetic components involved in the PI3K signaling pathway, including AKT, PTEN and PIK3CA, has been associated with cancer development and cancer progression”; Concluding: “BYL719, a PI3K alpha selective blocker, could be a promising factor in the treatment of head and neck cancer either as a single agent or in combination”) shown to be a promising target with BYL719.  As detailed supra, one of ordinary skill in the art would have reasonably considered the combination, including in view of the specific PIK3CA gene mutation and arrive at the claimed invention.
Regarding claim 65’s language of wherein the HNSCC overexpresses wild-type H-Ras, Gualberto teaches [0100]: “cancer patients who have wild type K-Ras and N-Ras are more sensitive to FTI treatment compared to those who have a mutant K-Ras or N-Ras, and that selection of cancer patients based on the Ras mutation status can improve the overall response rate of an FTI treatment, such as a tipifarnib treatment”, Gualberto does not specifically teach that the HNSCC overexpresses wild-type H-Ras.  However, one of ordinary skill in the art would have understood that the mechanism of action of tipifarnib is such that it prevents H-Ras membrane localization and would inhibit H-Ras-driven oncogenic transformation ([0639] “FTIs such as tipifarnib prevent protein farnesylation, a type of protein modification known as prenylation, which along with other protein modifications, allows membrane localization of H-ras where it can receive and transmit extracellular signals implicated in cancer initiation and development. FTIs such as tipifarnib can block H-ras farnesylation and subsequent membrane localization, and inhibit oncogenic, H-ras-driven cellular transformation in vitro and in vivo.”) and that the use of the term “Ras mutation” would include an activation mutation including upstream activation of wild-type H-Ras or even a copy of the wild-type H-Ras ([0100] “As used herein, the term “Ras mutation” refers to an activation mutation in a ras gene or Ras protein”, “As used herein, a sample or a subject having a Ras mutation can also have a copy of wild type ras gene and/or the wild type Ras protein” ; [0638]: “H-ras acts as a molecular on/off switch—once it is turned on it recruits and activates proteins necessary for the propagation of the receptor's signal. In certain tumors, mutations in H-ras or its upstream effectors cause it to be permanently on, resulting in persistent activation of downstream growth and proliferation signals that drive tumor cell growth. FTIs work to prevent the aberrant growth and proliferation of cells that are dependent on these signaling pathways by inhibiting protein farnesylation and subsequent membrane localization of H-ras, thereby switching H-ras off.”), leading to overexpression of H-Ras.  Based on the teaching of Gualberto, one of ordinary skill in the art would have reasonably considered that a mutation resulting in the overexpression of H-Ras, including a copy of the wild-type, would have been successfully treated in the same manner due to the known mechanism of action of tipifarnib blocking farnesylation and ultimately oncogenesis.  
Regarding claim 66, Gualberto does not specifically teach wherein the HNSCC has wild-type  H-Ras overexpression that is greater than a reference level; wherein the reference level is a median expression level of wild-type H-Ras in corresponding tissue in a population of healthy subjects or a median expression level of wild-type H-Ras in corresponding tissue in a population of HNSCC subjects.  However, Gualberto does teach “reference expression levels of a biomarker” ([0088]: “A reference expression level of a biomarker can be the expression level of the biomarker in a sample from a healthy individual. A reference expression level of a biomarker can also be a cut-off value determined by a person of ordinary skill in the art through statistic analysis of the expression levels of the biomarker in a sample population and the responsiveness to a treatment of the individuals in the sample population.”) and that the activated Ras pathway serves as a “biomarker” ([0099]: “constitutively active RAS pathway can serve as a biomarker for patient response to FTIs”) which one of ordinary skill in the art would have considered in combination with their ordinary skill and experience to compare the identified biomarker H-Ras to a median expression level from statistical analysis of biomarkers in relevant populations and arrive at the claimed invention.
Regarding claim 67 Gualberto teaches “reference expression levels of a biomarker” ([0088]: “A reference expression level of a biomarker can be the expression level of the biomarker in a sample from a healthy individual. A reference expression level of a biomarker can also be a cut-off value determined by a person of ordinary skill in the art through statistic analysis of the expression levels of the biomarker in a sample population and the responsiveness to a treatment of the individuals in the sample population.”) and that the activated Ras pathway serves as a “biomarker” ([0099]: “constitutively active RAS pathway can serve as a biomarker for patient response to FTIs”) which one of ordinary skill in the art would have considered in combination with their ordinary skill and experience to compare the identified biomarker H-Ras to a median expression level from statistical analysis of biomarkers in relevant populations and arrive at the claimed invention, including a 2 fold greater than reference level cut-off.
Regarding claim 68, Gualberto teaches treating a patient with refractory HNSCC ([0690]: “the HNSCC patient has relapsed/refractory HNSCC”).
Regarding claim 69, Gualberto teaches administering tipifarnib twice a day at 200-1200 mg ([0499]: “tipifarnib is administered at a dose of 200-1200 mg twice a day”).
Regarding claims 70, Gualberto teaches administering tipifarnib on particular cycles ([0500]: “the FTI is administered on days 1-7 and 15-21 of a 28-day treatment cycle”; [503]: “tipifarnib is administered orally at a dose of 900 mg twice a day on days 1-7 and 15-21 of a 28-day treatment cycle for at least three cycles”).  One of ordinary skill in the art routinely optimizes dosing and would have considered such optimization based on the teaching of Gualberto and arrive at the claimed invention.
Regarding claim 71, one of ordinary skill in the art would have considered before, during or after in any combination including that of tipifarnib and BYL719 and arrive at the claimed invention.
Regarding claim 72, as with claim 64, but specifying an amplification of PIK3CA gene, one of ordinary skill in the art would have considered such a type of HNSCC, particularly based on the teaching of Keam: “mutations in the PIK3CA gene have been reported in HNSCC with frequent genetic aberration and amplification” and arrive at the claimed invention.
Regarding claim 73 depending from claim 72, is obvious for the same reasoning in claim 65.  Claim 74, depending from claim 73 is obvious for the same reasoning in claim 66.  Claim 75, depending from claim 73 is obvious for the same reasoning in claim 67.  Claim 76, depending from claim 72 is obvious for the same reasoning in claim 68.  Claim 77, depending from claim 72 is obvious for the same reasoning in claim 69.  Claim 78, depending from claim 72 is obvious for the same reasoning in claim 70.  Claim 79, depending from claim 72 is obvious for the same reasoning in claim 71.  
Thus, the claims are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 15, 18-20, 37-38, 40, 43, 45, 63-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9707221 in view of Gualberto et al. (US-20170051356, pub date: 2017-02-23) in view of Keam et al. (Anticancer Research 35: 175-182 (2015)).  The patent claims a method of treating HNSCC with tipifarnib in a manner that anticipates and renders obvious the instant claims as in the 35 USC 103 rejection supra and incorporated herein.   
Claims 1, 2, 15, 18-20, 37-38, 40, 43, 45, 63-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10022364 in view of Gualberto et al. (US-20170051356, pub date: 2017-02-23) in view of Keam et al. (Anticancer Research 35: 175-182 (2015)).  The patent claims a method of treating HNSCC with FTI / tipifarnib in a manner that anticipates and renders obvious the instant claims as in the 35 USC 103 rejection supra and incorporated herein.   
Claims 1, 2, 15, 18-20, 37-38, 40, 43, 45, 63-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10335404 in view of Gualberto et al. (US-20170051356, pub date: 2017-02-23) in view of Keam et al. (Anticancer Research 35: 175-182 (2015)).  The patent claims a method of treating HNSCC with FTI / tipifarnib in a manner that anticipates and renders obvious the instant claims as in the 35 USC 103 rejection supra and incorporated herein.   
Claims 1, 2, 15, 18-20, 37-38, 40, 43, 45, 63-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10471055 in view of Gualberto et al. (US-20170051356, pub date: 2017-02-23) in view of Keam et al. (Anticancer Research 35: 175-182 (2015)).  The patent claims a method of treating HNSCC with FTI / tipifarnib in a manner that anticipates and renders obvious the instant claims as in the 35 USC 103 rejection supra and incorporated herein.   
Claims 1, 2, 15, 18-20, 37-38, 40, 43, 45, 63-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11207314 in view of Gualberto et al. (US-20170051356, pub date: 2017-02-23) in view of Keam et al. (Anticancer Research 35: 175-182 (2015)).  The patent claims a method of treating HNSCC with FTI / tipifarnib in a manner that anticipates and renders obvious the instant claims as in the 35 USC 103 rejection supra and incorporated herein.   
Claims 1, 2, 15, 18-20, 37-38, 40, 43, 45, 63-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 11124839 in view of Gualberto et al. (US-20170051356, pub date: 2017-02-23) in view of Keam et al. (Anticancer Research 35: 175-182 (2015)).  The patent claims a method of treating HNSCC with FTI / tipifarnib in a manner that anticipates and renders obvious the instant claims as in the 35 USC 103 rejection supra and incorporated herein.   

Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639